     Case 1:20-cv-01034-DAD-SAB Document 9 Filed 11/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MELCHESTER PHILLIPS, JR.,                         No. 1:20-cv-01034-DAD-SAB
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   MICHAEL REINHART, California                      FIRST AMENDED COMPLAINT WITHOUT
     Superior Court Judge at Kings County              LEAVE TO AMEND
15   Superior Court, and KINGS COUNTY
     SUPERIOR COURT,                                   (Doc. No. 8)
16
                        Defendants.
17

18

19          Plaintiff Melchester Phillips, Jr., is a pretrial detainee in the Kings County Jail proceeding

20   pro se and in forma pauperis in this civil rights action brought pursuant to 42 U.S.C. § 1983.

21   This matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

22   § 636(b)(1)(B) and Local Rule 302.

23          On July 31, 2020, the assigned magistrate judge screened plaintiff’s complaint pursuant to

24   28 U.S.C. § 1915A and determined that it failed to state a cognizable claim for relief. (Doc.

25   No. 5.) Plaintiff was granted leave to file a first amended complaint to attempt to cure the

26   deficiencies identified by the screening order within thirty days. (Id. at 12–13.) Plaintiff Phillips

27   timely mailed an amended complaint to this court, which was entered on the docket on August

28   24, 2020. (Doc. No. 7.)
                                                       1
     Case 1:20-cv-01034-DAD-SAB Document 9 Filed 11/23/20 Page 2 of 2


 1          On September 3, 2020, the assigned magistrate judge screened plaintiff’s first amended

 2   complaint and issued findings and recommendations, recommending that the action be dismissed

 3   with prejudice due to plaintiff’s failure to state a claim and without leave to amend. (Doc. No. 8.)

 4   The findings and recommendations were served on plaintiff and contained notice that any

 5   objections were to be filed within thirty days. (Id. at 12–13.) No objections were filed, and the

 6   time to do so has now passed.

 7          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 8   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 9   findings and recommendations are supported by the record and proper analysis.

10          Accordingly,

11          1.      The findings and recommendations issued on September 3, 2020 (Doc. No. 8) are

12                  adopted in full;

13          2.      Plaintiff’s first amended complaint is dismissed without leave to amend due to

14                  plaintiff’s failure to state a cognizable claim and because the granting of further

15                  leave to amend would be futile; and

16          3.      The Clerk of the Court is directed to close this action.

17   IT IS SO ORDERED.
18
        Dated:     November 23, 2020
19                                                        UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                      2
